Citation Nr: 1814422	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-15 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1963 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied service connection for PTSD.  The Veteran disagreed with that decision.  See August 2011 Notice of Disagreement.

The Board notes that the RO only adjudicated whether the Veteran was seeking service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  A VA treatment record from December 2010 suggests that the Veteran has a bipolar disorder diagnosis.  Moreover, in a June 2010 VA treatment notation the Veteran was diagnosed with generalized anxiety disorder as well as PTSD.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disability, however diagnosed.  The issue has been recharacterized accordingly, as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, generalized anxiety disorder and bipolar disorder.

Specifically, the Board finds a new examination is warranted to address the Veteran's expanded claim under Clemons.  Despite a diagnosis of PTSD in the VA treatment records, the September 2010 and March 2014 VA examinations found the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV or DSM-5 criteria.  Notwithstanding the VA examiners' negative opinions regarding a PTSD diagnosis, neither examiner addressed the prior diagnoses of bipolar disorder and generalized anxiety disorder also included in the record.  

As such, the Board will remand to clarify the Veteran's psychiatric disability diagnoses, particularly now that his claim has been expanded pursuant to Clemons, as well as to clarify the etiology of his psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  With any assistance needed from the Veteran, obtain updated and relevant VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination, with a new VA examiner.  The examiner should be provided a copy of the claim file.  The examiner is asked to:

	a.  Clarify the diagnosis of the Veteran's psychiatric disabilities.  In doing so, the examiner is asked to identify all previous diagnoses in the record, including bipolar disorder and generalized anxiety disorder, and discuss if disagreeing with any diagnosis.  See June 2010 and December 2010 VA treatment records.

	b.  For each psychiatric disorder diagnosed, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disabilities are causally related to, or aggravated by, active service.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




